                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

ADRIAN JACKSON,

                                                                        ORDER
                               Plaintiff,
                                                                      19-cv-004-bbc
               v.

NATHAN TAPIO, M. JENSEN and M. BLOCK,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Adrian Jackson, who is incarcerated at the Waupun Correctional

Institution, is proceeding on Eighth Amendment and state negligence law claims that

defendants Nathan Tapio, M. Jensen and M. Block denied him access to his medications and

did not offer him any other treatment for his asthma between February 23, 2018 and June

2018. Before the court is defendants’ motion to dismiss this case for lack of venue, or in the

alternative, to transfer it to the Eastern District of Wisconsin on the ground that all of the

parties reside in Waupun, Wisconsin and plaintiff’s allegations are based on events that took

place at the Waupun Correctional Institution, which is located in the Eastern District of

Wisconsin and thus within the jurisdiction of that district court. Dkt. #13 (citing 28 U.S.C.

§ 1406(a) (“The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.”)). Plaintiff has filed a response




                                                 1
opposing dismissal and transfer, arguing that the Western District of Wisconsin is a more

convenient forum and resolves cases more quickly. Dkt. #16.

       After reviewing the parties submissions, I find that venue is proper only in the Eastern

District of Wisconsin and transfer to that court is in the interest of justice in this case. 28

U.S.C. § 1404(a) (district court may transfer civil action to any other district where it might

have been brought); 28 U.S.C. § 1391(b) (venue proper in district where substantial part of

events giving rise to lawsuit occurred). Accordingly, I am granting defendants’ motion and

transferring this case to the Eastern District of Wisconsin.




                                           ORDER

       IT IS ORDERED that the motion to transfer this case to the Eastern District of

Wisconsin filed by defendants Nathan Tapio, M. Jensen and M. Block, dkt. #13, is

GRANTED. This case is TRANSFERRED to the United States District Court for the

Eastern District of Wisconsin.

       Entered this 17th day of July, 2019.

                                           BY THE COURT:

                                           /s/

                                           ____________________
                                           BARBARA B. CRABB
                                           District Judge




                                                 2
